DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/21.
Pending claims 5-9 are examined below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first extruded component, second extruded component and base portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a flooring product and a first and second extruded component.  However, it is not clear from the specification if these are different separate pieces or part of the same piece.  The drawings do not clarify which piece is which.
Claims 6-9 are rejected for depending from claim 5.
The claims will be examined as best understood.




Claim Objections
Claims 6-9 are objected to.  Claims 6-9, drawn to a flooring product, depend from claim 1 which is an extrusion molding apparatus.  It appears as though these claims should depend from claim 5 which is a flooring product.  The examiner will examine claims 6-9 as if depending from claim 5 instead of claim 1.  Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,093,469 to Callas.
Regarding claim 5, Callas discloses an extruded (column 3, lines 54-57) flooring product of two extruded components (fig. 3: first 18 & second 22; column 3, lines 51-57), the components have differing characteristics (shapes and materials), they cooperate to perform a function by their different characteristics.
Regarding claim 7, the components are adjacent to each other (18 adjacent to 22).
Regarding claim 8, the flooring product has an underlying base portion (surface underneath 18) and a surface portion (19), the first component forms the entirety of the underlying portion and a first part of the surface portion (upper part of 19).
Regarding claim 9, the first part at the first side portion alternate locations (left edge of 19 to bottom right of undersurface of 18) and the second part locations (22) between the first part locations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,093,469 to Callas.
Regarding claim 6, Callas discloses the extruded components as being made of different materials (column 3, lines 51-57) but does not explicitly disclose their colors as being different.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have different colors since they are made of different materials their colors are most likely different.  Using a different color for each component would have been an obvious design choice based upon the aesthetics desired in order to better match with the carpet and the flooring and the surrounding area.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633